DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
	The Application is found allowable primarily for inclusion of the newly amendment limitations in conjunction to the previously presented limitations teaching : 1) transmitting the target access data to the cache apparatus if the number of accesses is larger than or equal to a preset first threshold value; 2) transmitting the target access data to the cache apparatus if the number of accesses is larger than or equal to a preset second threshold value and the access time is within a preset period; 3) detecting a cache occupancy rate of the cache apparatus; and clearing out data for which the number of accesses is less than or equal to a preset fourth threshold value from the cache apparatus and/or transmitting modified data in the cache apparatus to the storage apparatus if the cache occupancy rate is larger than or equal to a preset third threshold value.  The previously cited reference Joshi et al. [US 20120210066 A1] only teaches a preset first threshold value by teaching determining if accesses are non-cacheable based on whether the accesses are “one time use”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

8 November 2021